DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 29 August 2022.
Claims 1-9, 11-16 and 19-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the 112 rejections previously raised and to obviate the 112 f interpretation.  Those rejections are respectfully withdrawn.
Applicant’s amendments are insufficient to overcome a 101 rejection.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are sufficient to overcome the art based rejections.  Neither the previously cited art nor an updated search identified a nonobvious combination of references that teaches the entirety of the claimed invention, specifically first through fourth distributions of evaluation indicators which are utilized to generate a first through fourth public value which is a value for making the evaluation indicators public for the lots based on their deviation in the distribution, as is shown in Fig. 4 of the instant application’s specification.

Response to Arguments
Applicant’s arguments filed on 29 August 2022 have been fully considered but are not persuasive.
Applicant argues that the CPU configured to display the first to fourth public values improves the functioning of the computer or another technology or technical field.  Examiner respectfully disagrees.
The ability to determine and display the reliability of products using these values does not change or improve the functioning of the computer itself or any other technology, instead it merely outputs or provides the results of an analysis.  The alleged improvement, the determined public values, is part of the analytic process, which is considered the abstract idea.  Neither the claims nor the specification indicate how the ability to display these data values would illustrate a technologic solution to a technical problem or any improvement to the technology itself.  The alleged improvement is an evaluation that is merely performed by a computer in a generic computer environment.  The use of a computer in a generalized fashion does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim it must play a significant part in permitting the claimed invention to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e. through the utilization of a computer for performing calculations.  Applicant’s claims do not meet this standard and instead function solely as a mechanism for presenting a display of evaluation results.  The 101 rejection is maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite collecting evaluation indicator values, deriving distributions of values and generating public values which are values for making the evaluation indicators public based on a deviation of the value from a distribution.  These limitations, as drafted, illustrate a process that under its broadest reasonable interpretation, cover performance of the limitation in the mind or with pen/paper.  But for the system comprising a display device, memory and configured central processing unit language, the claims encompass a user simply making observations, evaluating data distributions and deviations in their mind.  The mere nominal recitation of a generic computer does not take the claims out of the mental processes grouping.  Thus the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite collecting values by a configured CPU and that the steps considered to be abstract are done by a CPU and the ability to display on the display device.  The collecting step is recited at a high level of generality and amounts to mere data gathering which is insignificant extra solution activity. The displaying on a display device is considered insignificant extra solution activity since it merely outputs or transmits data results.  The system comprising a display device, memory and processor that perform the collecting, derivation and generation steps is also recited at a high level of generality and merely automate the steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application and the claims are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2 the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the collecting and displaying steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that system elements are anything other than off the shelf generic computer components and the Symantec, TLI, and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt or transmission of data over a network is a well-understood, routine and conventional activity when claimed in a merely generic manner, as it is here.
Dependent claims 2-7, 9-14 and 16-20 include all of the elements of the independent claims and therefore are considered to recite the same abstract idea.  The claims narrow the abstract mental process by describing additional data analysis/evaluation steps including generating values, generating layered values, radar charts, and quality values.  The additional collecting and transmitting do not transform the claims into a patent eligible invention and merely recite the same extra solution activity that even when reconsidered fails to integrate the abstract idea into a practical application, nor do they amount to significantly more.  For these reasons, there is no inventive concept and claims 1-20 are not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623